Title: John Adams to Abigail Adams, 21 October 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam Oct. 21. 1781
     
     I have not yet seen the Work from whence the inclosed Extracts were made. A set is on the Road, a Present from the Friend of Man, to me. Meantime a Friend at a Distance who has a Set has sent me these Extracts. They are worth printing in the Gazette, not to gratify the Vanity of an Individual so much as for the noble Testimony of a Character so much respected as that of Mr. Hollis in favour of our Schools and System of Education. I think too his sentiments that an Agent should stay but 3 years applicable to Congress Ministers, according to which Rule, my time is out.
     I have great Occasion for a few of the New England shillings. Pray send me, half a dozen if you can procure them by different Occasions.
     
      With never ceasing affection, yours.
     
    